UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-112593 333-112593-01 CCO Holdings, LLC * CCO Holdings Capital Corp. * (Exact name of registrants as specified in their charters) Delaware Delaware 86-1067239 20-0257904 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, or non-accelerated filers. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filerþ Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Act). Yes oNo þ Number of shares of common stock of CCO Holdings Capital Corp. outstanding as of November 13, 2007: 1 * CCO Holdings, LLC and CCO Holdings Capital Corp. meet the conditions set forth in General Instruction H(1)(a) and (b) to Form 10-Q and are therefore filing with the reduced disclosure format. CCO Holdings, LLC CCO Holdings Capital Corp. Quarterly Report on Form 10-Q for the Period ended September 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION Page Item 1.Financial Statements - CCO Holdings, LLC and Subsidiaries Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4.Controls and Procedures 27 PART II. OTHER INFORMATION Item 1.Legal Proceedings 28 Item 1A.Risk Factors 28 Item 6.Exhibits 34 SIGNATURES S-1 EXHIBIT INDEX E-1 This quarterly report on Form10-Q is for the three and nine months ended September 30, 2007.The Securities and Exchange Commission ("SEC")allows us to "incorporate by reference" information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.This information incorporates documents previously filed by our parent company, Charter Communications, Inc., with the SEC including its quarterly report on Form 10-Q for the quarter ended September 30, 2007, filed on November 8, 2007.Information incorporated by reference is considered to be part of this quarterly report.In addition, information that we file with the SEC in the future will automatically update and supersede information contained in this quarterly report.In this quarterly report, "we," "us" and "our" refer to CCO Holdings, LLC and its subsidiaries. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS: This quarterly report includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial including, without limitation, the forward-looking statements set forth in the "Results of Operations" and "Liquidity and Capital Resources" sections under Part I, Item 2. "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this quarterly report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions including, without limitation, the factors described under "Risk Factors" under Part II, Item 1A.Many of the forward-looking statements contained in this quarterly report may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity" and "potential" among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this quarterly report are set forth in this quarterly report and in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · the availability, in general, of funds to meet interest payment obligations under our and our parent companies’ debt and to fund our operations and necessary capital expenditures, either through cash flows from operating activities, further borrowings or other sources and, in particular, our and our parent companies’ ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; · our and our parent companies’ ability to comply with all covenants in our and our parent companies’ indentures and credit facilities, any violation of which could trigger a default of our other obligations under cross-default provisions; · our and our parent companies’ ability to pay or refinance debt prior to or when it becomes due and/or refinance that debt through new issuances, exchange offers or otherwise, including restructuring our and our parent companies’ balance sheet and leverage position; · competition from other distributors, including incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and DSL providers; · difficulties in introducing, growing, and operating our telephone services, such as our ability to adequately meet customer expectations for the reliability of voice services; · our ability to adequately meet demand for installations and customer service; · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition; · our ability to obtain programming at reasonable prices or to adequately raise prices to offset the effects of higher programming costs; · general business conditions, economic uncertainty or slowdown; and · the effects of governmental regulation, including but not limited to local and state franchise authorities, on our business. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this quarterly report. 3 PART I. FINANCIAL INFORMATION. Item 1. Financial Statements. CCO HOLDINGS, LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (DOLLARS IN MILLIONS) September 30, December 31, 2007 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4 $ 28 Accounts receivable, less allowance for doubtful accounts of $18 and $16, respectively 220 194 Prepaid expenses and other current assets 26 23 Total current assets 250 245 INVESTMENT IN CABLE PROPERTIES: Property, plant and equipment, net of accumulated depreciation of $8,563 and $7,602, respectively 5,075 5,181 Franchises, net 9,144 9,223 Total investment in cable properties, net 14,219 14,404 OTHER NONCURRENT ASSETS 193 176 Total assets $ 14,662 $ 14,825 LIABILITIES AND MEMBER’S EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 930 $ 901 Payables to related party 152 147 Total current liabilities 1,082 1,048 LONG-TERM DEBT 9,630 8,610 LOANS PAYABLE – RELATED PARTY 332 303 DEFERRED MANAGEMENT FEES – RELATED PARTY 14 14 OTHER LONG-TERM LIABILITIES 444 362 MINORITY INTEREST 655 641 MEMBER’S EQUITY: Member’s equity 2,530 3,846 Accumulated other comprehensive income (loss) (25 ) 1 Total member’s equity 2,505 3,847 Total liabilities and member’s equity $ 14,662 $ 14,825 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CCO HOLDINGS, LLC AND SUBSIDIARIES CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN MILLIONS) Unaudited Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 REVENUES $ 1,525 $ 1,388 $ 4,449 $ 4,091 COSTS AND EXPENSES: Operating (excluding depreciation and amortization) 679 615 1,957 1,830 Selling, general and administrative 341 309 961 860 Depreciation and amortization 334 334 999 1,024 Asset impairment charges 56 60 56 159 Other operating expenses, net 8 4 13 14 1,418 1,322 3,986 3,887 Operating income from continuing operations 107 66 463 204 OTHER INCOME AND (EXPENSES): Interest expense, net (193 ) (184 ) (579 ) (574 ) Other income (expense), net (24 ) 1 (62 ) (18 ) (217 ) (183 ) (641 ) (592 ) Loss from continuing operations before income taxes (110 ) (117 ) (178 ) (388 ) INCOME TAX EXPENSE (21 ) (1 ) (22 ) (5 ) Loss from continuing operations (131 ) (118 ) (200 ) (393 ) INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX 200 238 Net income (loss) $ (131 ) $ 82 $ (200 ) $ (155 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CCO HOLDINGS, LLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN MILLIONS) Unaudited Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (200 ) $ (155 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 999 1,032 Asset impairment charges 56 159 Noncash interest expense 13 18 Deferred income taxes 16 (Gain) loss on sale of assets 5 (198 ) Loss on extinguishment of debt 21 27 Other, net 48 Changes in operating assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable (31 ) 44 Prepaid expenses and other assets (4 ) (11 ) Accounts payable, accrued expenses and other 79 14 Receivables from and payables to related party, including deferred management fees 19 30 Net cash flows from operating activities 1,021 960 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (890 ) (795 ) Change in accrued expenses related to capital expenditures (51 ) 4 Proceeds from sales of assets, including cable systems 37 988 Other, net (31 ) (1 ) Net cash flows from investing activities (935 ) 196 CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings of long-term debt 7,472 5,970 Borrowings from related parties 300 Repayments of long-term debt (6,452 ) (6,638 ) Repayments to related parties (20 ) Payments for debt issuance costs (33 ) (19 ) Contributions 148 Distributions (1,102 ) (835 ) Other, net 5 Net cash flows from financing activities (110 ) (1,094 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (24 ) 62 CASH AND CASH EQUIVALENTS, beginning of period 28 3 CASH AND CASH EQUIVALENTS, end of period $ 4 $ 65 CASH PAID FOR INTEREST $ 509 $ 483 NONCASH TRANSACTIONS: Issuance of debt by Charter Communications Operating, LLC $ $ 37 Retirement of Renaissance Media Group LLC debt $ $ (37 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) 1. Organization and Basis of Presentation CCO Holdings, LLC ("CCO Holdings") is a holding company whose principal assets at September 30, 2007 are the equity interests in its operating subsidiaries.CCO Holdings is a direct subsidiary of CCH II, LLC (“CCH II”), which is an indirect subsidiary of Charter Communications Holdings, LLC ("Charter Holdings").Charter Holdings is an indirect subsidiary of Charter Communications, Inc. (“Charter”).The condensed consolidated financial statements include the accounts of CCO Holdings and all of its subsidiaries where the underlying operations reside, which are collectively referred to herein as the "Company."All significant intercompany accounts and transactions among consolidated entities have been eliminated. The Company is a broadband communications company operating in the United States.The Company offers to residential and commercial customers traditional cable video programming (analog and digital video), high-speed Internet services, advanced broadband services such as high definition television, Charter OnDemand™, and digital video recorder service, and, in many of our markets, telephone service.The Company sells its cable video programming, high-speed Internet, telephone, and advanced broadband services on a subscription basis.The Company also sells local advertising on cable networks. The accompanying condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the rules and regulations of the Securities and Exchange Commission (the "SEC").Accordingly, certain information and footnote disclosures typically included in CCO Holdings’ Annual Report on Form 10-K have been condensed or omitted for this quarterly report.The accompanying condensed consolidated financial statements are unaudited and are subject to review by regulatory authorities.However, in the opinion of management, such financial statements include all adjustments, which consist of only normal recurring adjustments, necessary for a fair presentation of the results for the periods presented.Interim results are not necessarily indicative of results for a full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Areas involving significant judgments and estimates include capitalization of labor and overhead costs; depreciation and amortization costs; impairments of property, plant and equipment, franchises and goodwill; income taxes; and contingencies.Actual results could differ from those estimates. 2.Liquidity and Capital Resources The Company incurred net losses of $131 million for the three months ended September 30, 2007, and $200 million and $155 million for the nine months ended September 30, 2007 and 2006, respectively.The Company had net income of $82 million for the three months ended September 30, 2006.The Company’s net cash flows from operating activities were $1.0 billion and $960 million for the nine months ended September 30, 2007 and 2006, respectively. The Company's long-term financing as of September 30, 2007 totaled $9.6 billion, consisting of $7.0 billion of credit facility debt and $2.7 billion accreted value of high-yield notes.For the remainder of 2007, none of the Company’s debt matures.As of September 30, 2007, the Company’s 2008 and 2009 debt maturities each totaled $65 million.In 2010 and beyond, significant additional amounts will become due under the Company’s remaining long-term debt obligations. The Company requires significant cash to fund debt service costs, capital expenditures and ongoing operations.The Company has historically funded these requirements through cash flows from operating activities, borrowings under its credit facilities, equity contributions from its parent companies, sales of assets, issuances of debt securities, and cash on hand.However, the mix of funding sources changes from period to period.For the nine months ended September 30, 2007, the Company generated $1.0 billion of net cash flows from operating activities, after paying cash interest of $509 million.In addition, the Company used $890 million for purchases of property, plant and equipment.Finally, the Company used $110 million of net cash flows in financing activities. 7 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) The Company expects that cash on hand, cash flows from operating activities, and the amounts available under its credit facilities will be adequate to meet its and its parent companies’ cash needs through 2008. The Company believes that cash flows from operating activities and amounts available under the Company’s credit facilities may not be sufficient to fund the Company’s operations and satisfy its and its parent companies’ interest and principal repayment obligations in 2009, and will not be sufficient to fund such needs in 2010 and beyond.The Company has been advised that Charter continues to work with its financial advisors concerning its approach to addressing liquidity, debt maturities, and overall balance sheet leverage. Credit Facility Availability The Company’s ability to operate depends upon, among other things, its continued access to capital, including credit under the Charter Communications Operating, LLC (“Charter Operating”) credit facilities.The Charter Operating credit facilities, along with the Company’s indentures and the CCO Holdings credit facility, contain certain restrictive covenants, some of which require the Company to maintain specified leverage ratios, meet financial tests, and provide annual audited financial statements with an unqualified opinion from the Company’s independent auditors.As of September 30, 2007, the Company was in compliance with the covenants under its indentures and credit facilities, and the Company expects to remain in compliance with those covenants for the next twelve months.As of September 30, 2007, the Company’s potential availability under Charter Operating’s revolving credit facility totaled approximately $1.3 billion, none of which was limited by covenant restrictions.Continued access to the Company’s credit facilities is subject to the Company remaining in compliance with these covenants, including covenants tied to the Company’s leverage ratio.If any event of non-compliance were to occur, funding under the credit facilities may not be available and defaults on some or potentially all of the Company’s and its parent companies’ debt obligations could occur.An event of default under any of the Company’s debt instruments could result in the acceleration of its payment obligations under that debt and, under certain circumstances, in cross-defaults under its and its parent companies’ other debt obligations, which could have a material adverse effect on the Company’s consolidated financial condition and results of operations. Parent Company Debt Obligations Any financial or liquidity problems of the Company’s parent companies could cause serious disruption to the Company’s business and have a material adverse effect on the Company’s business and results of operations.A failure by Charter Holdings, CCH I Holdings, LLC (“CIH”), CCH I, LLC (“CCH I”), or CCH II to satisfy their debt payment obligations or a bankruptcy with respect to Charter Holdings, CIH, CCH I, or CCH II would give the lenders under the Company’s credit facilities the right to accelerate the payment obligations under these facilities.Any such acceleration would be a default under the indenture governing the Company’s notes.On a consolidated basis, the Company’s parent companies have a significant level of debt, which, including the Company’s debt, totaled approximately $19.7 billion as of September 30, 2007. Limitations on Distributions As long as Charter’s convertible senior notes remain outstanding and are not otherwise converted into shares of common stock, Charter must pay interest on the convertible senior notes and repay the principal amount.In October 2007, Charter Communications Holding Company, LLC (“Charter Holdco”) completed an exchange offer, in which $364 million of Charter’s 5.875% convertible senior notes due November 2009 were exchanged for $479 million of Charter’s 6.50% convertible senior notes.Approximately $49 million of Charter’s 5.875% convertible senior notes remain outstanding, net of $814 million of the 5.875% convertible senior notes now held by Charter Holdco.Charter’s ability to make interest payments on its convertible senior notes, and to repay the outstanding principal of itsconvertible senior notes will depend on its ability to raise additional capital and/or on receipt of payments or distributions from Charter Holdco and its subsidiaries. As of September 30, 2007, Charter Holdco was owed $123 million in intercompany loans from Charter Operating and had $44 million in cash, which amounts were available to pay interest and principal on Charter's convertible senior notes. In addition, Charter has $25 million of U.S. government securities pledged as security for the semi-annual interest payments on Charter’s 5.875% convertible 8 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) senior notes scheduled in November 2007.As long as Charter Holdco continues to hold the $814 million of Charter’s 5.875% convertible senior notes, Charter Holdco will receive interest payments from the government securities pledged for Charter’s 5.875% convertible senior notes. The remaining amount of interest payments expected to be received by Charter Holdco in November 2007 is approximately $24 million, which may be available to pay semiannual interest on the outstanding principal amount of $49 million of Charter’s 5.875% convertible senior notes and $479 million of Charter’s 6.50% convertible senior notes, although Charter Holdco may use those amounts for other purposes. As of September 30, 2007, Charter Holdings, CIH, CCH I, and CCH II had approximately $9.5 billion principal amount of debt outstanding with approximately $0, $188 million, $2.2 billion, and $7.1 billion maturing in 2008, 2009, 2010, and thereafter, respectively.Charter Holdings, CIH, CCH I, and CCH II will need to raise additional capital or receive distributions or payments from the Company in order to satisfy their debt obligations.However, their significant indebtedness may negatively impactthe Company’s and their ability to raise additional capital.During the nine months ended September 30, 2007, the Company distributed $1.1 billion of cash to its parent company. Distributions by Charter’s subsidiaries to a parent company (including Charter, Charter Holdco, CCHC, LLC ("CCHC"), Charter Holdings, CIH, CCH I, and CCH II) for payment of principal on parent company notes, are restricted under the indentures governing the CIH notes, CCH I notes, CCH II notes, CCO Holdings notes, Charter Operating notes, and under the CCO Holdings credit facilities, unless there is no default under the applicable indenture and credit facilities, and unless each applicable subsidiary’s leverage ratio test is met at the time of such distribution.For the quarter ended September 30, 2007, there was no default under any of these indentures or credit facilities.However, certain of Charter’s subsidiaries did not meet their applicable leverage ratio tests based on September 30, 2007 financial results.As a result, distributions from certain of Charter’s subsidiaries to their parent companies will continue to be restricted unless those tests are met.Distributions by Charter Operating for payment of principal on parent company notes are further restricted by the covenants in its credit facilities. Distributions by CIH, CCH I, CCH II, CCO Holdings, and Charter Operating to a parent company for payment of parent company interest are permitted if there is no default under the aforementioned indentures and CCO Holdings credit facilities. The indentures governing the Charter Holdings notes permit Charter Holdings to make distributions to Charter Holdco for payment of interest or principal on Charter’s convertible senior notes, only if, after giving effect to the distribution, Charter Holdings can incur additional debt under the leverage ratio of 8.75 to 1.0, there is no default under Charter Holdings’ indentures, and other specified tests are met.For the quarter ended September 30, 2007, there was no default under Charter Holdings’ indentures and the other specified tests were met.However, Charter Holdings did not meet the leverage ratio test of 8.75 to 1.0 based on September 30, 2007 financial results. As a result, distributions from Charter Holdings to Charter or Charter Holdco would have been restricted at such time and will continue to be restricted unless that test is met.During periods in which distributions are restricted, the indentures governing the Charter Holdings notes permit Charter Holdings and its subsidiaries to make specified investments (that are not restricted payments) in Charter Holdco or Charter, up to an amount determined by a formula, as long as there is no default under the indentures. Recent Financing Transactions In March 2007, Charter Operating entered into an Amended and Restated Credit Agreement (the “Charter Operating Credit Agreement”) which provides for a $1.5 billion senior secured revolving line of credit, a continuation of the existing $5.0 billion term loan facility (which was refinanced with new term loans in April 2007), and a $1.5 billion new term loan facility, which was funded in March and April 2007.In March 2007, CCO Holdings entered into a credit agreement which consisted of a $350 million term loan facility funded in March and April 2007.In April 2007, Charter Holdings completed a cash tender offer and purchased $97 million of its outstanding notes.In addition, Charter Holdings redeemed $187 million of its 8.625% senior notes due April 1, 2009 and CCO Holdings redeemed 9 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) $550 million of its senior floating rate notes due December 15, 2010.These redemptions closed in April 2007.See Note 6. 3. Sale of Assets In 2006, the Company sold certain cable television systems serving approximately 356,000 analog video customers in 1) West Virginia and Virginia to Cebridge Connections, Inc. (the “Cebridge Transaction”);2) Illinois and Kentucky to Telecommunications Management, LLC, doing business as New Wave Communications (the “New Wave Transaction”) and 3) Nevada, Colorado, New Mexico and Utah to Orange Broadband Holding Company, LLC (the “Orange Transaction”) for a total sales price of approximately $971 million.The Company used the net proceeds from the asset sales to reduce borrowings, but not commitments, under the revolving portion of the Company’s credit facilities.These cable systems met the criteria for assets held for sale.As such, the assets were written down to fair value less estimated costs to sell, resulting in asset impairment charges during the nine months ended September 30, 2006 of approximately $99 million related to the New Wave Transaction and the Orange Transaction.The Company determined that the West Virginia and Virginia cable systems comprise operations and cash flows that for financial reporting purposes meet the criteria for discontinued operations.Accordingly, the results of operations for the West Virginia and Virginia cable systems have been presented as discontinued operations, net of tax, for the three and nine months ended September 30, 2006, including a gain of $200 million on the sale of cable systems. Summarized consolidated financial information for the three and nine months ended September 30, 2006 for the West Virginia and Virginia cable systems is as follows: Three Months Ended September 30, 2006 Nine Months Ended September 30, 2006 Revenues $ $ 109 Net income $ 200 $ 238 Also, during the three months ended September 30, 2007 and 2006, the Company recorded asset impairment charges of $56 million and $60 million, respectively, related to other cable systems meeting the criteria of assets held for sale during the respective periods. 4. Franchises and Goodwill Franchise rights represent the value attributed to agreements with local authorities that allow access to homes in cable service areas acquired through the purchase of cable systems.Management estimates the fair value of franchise rights at the date of acquisition and determines if the franchise has a finite life or an indefinite life as defined by Statement of Financial Accounting Standards (“SFAS”) No. 142, Goodwill and Other Intangible Assets.Franchises that qualify for indefinite-life treatment under SFAS No.142 are tested for impairment annually each October 1 based on valuations, or more frequently as warranted by events or changes in circumstances.The October 1, 2007 annual impairment test will be finalized in the fourth quarter of 2007 and any impairment resulting from such test will be recorded in the fourth quarter. Franchises are aggregated into essentially inseparable asset groups to conduct the valuations.The asset groups generally represent geographical clustering of the Company’s cable systems into groups by which such systems are managed.Management believes such grouping represents the highest and best use of those assets. 10 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) As of September 30, 2007 and December31, 2006, indefinite-lived and finite-lived intangible assets are presented in the following table: September 30, 2007 December31, 2006 Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount Indefinite-lived intangible assets: Franchises with indefinite lives $ 9,131 $ $ 9,131 $ 9,207 $ $ 9,207 Goodwill 79 79 61 61 $ 9,210 $ $ 9,210 $ 9,268 $ $ 9,268 Finite-lived intangible assets: Franchises with finite lives $ 23 $ 10 $ 13 $ 23 $ 7 $ 16 For the nine months ended September 30, 2007, the net carrying amount of indefinite-lived franchises was reduced by $20 million, related to cable asset sales completed in the first nine months of 2007, and $56 million as a result of asset impairment charges recorded related to other cable asset sales.Franchise amortization expense represents the amortization relating to franchises that did not qualify for indefinite-life treatment under SFAS No. 142, including costs associated with franchise renewals.Franchise amortization expense for the three and nine months ended September 30, 2007 was approximately $1 million and $3 million, respectively, and for the three and nine months ended September 30, 2006 was approximately $0 and $1 million, respectively.The Company expects that amortization expense on franchise assets will be approximately $3 million annually for each of the next five years.Actual amortization expense in future periods could differ from these estimates as a result of new intangible asset acquisitions or divestitures, changes in useful lives and other relevant factors. For the nine months ended September 30, 2007, goodwill increased $18 million as a result of the Company’s purchase of certain cable systems in June and August of 2007.The amount recorded to goodwill is based on a preliminary allocation of purchase price and is subject to change based on finalization of the fair value allocations. 5.Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following as of September 30, 2007 and December 31, 2006: September 30, 2007 December31, 2006 Accounts payable - trade $ 112 $ 79 Accrued capital expenditures 46 97 Accrued expenses: Interest 159 117 Programming costs 277 268 Franchise-related fees 56 68 Compensation 72 74 Other 208 198 $ 930 $ 901 11 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) 6. Long-Term Debt Long-term debt consists of the following as of September 30, 2007 and December 31, 2006: September 30, 2007 December 31, 2006 Principal Amount Accreted Value Principal Amount Accreted Value Long-Term Debt CCO Holdings, LLC: Senior floating notes due December 15, 2010 $ $ $ 550 $ 550 8 3/4% senior notes due November 15, 2013 800 795 800 795 Credit facility 350 350 Charter Communications Operating, LLC: 8.000% senior second lien notes due April 30, 2012 1,100 1,100 1,100 1,100 8 3/8% senior second lien notes due April 30, 2014 770 770 770 770 Credit facilities 6,615 6,615 5,395 5,395 $ 9,635 $ 9,630 $ 8,615 $ 8,610 The accreted values presented above generally represent the principal amount of the notes less the original issue discount at the time of sale, plus the accretion to the balance sheet date. In March 2007, Charter Operating entered into the Charter Operating Credit Agreement which provides for a $1.5 billion senior secured revolving line of credit, a continuation of the existing $5.0 billion term loan facility (the “Existing Term Loan”), and a $1.5 billion new term loan facility (the “New Term Loan”), which was funded in March and April 2007.Borrowings under the Charter Operating Credit Agreement bear interest at a variable interest rate based on either LIBOR or a base rate, plus in either case, an applicable margin.The applicable margin for LIBOR loans under the New Term Loan and revolving loans is 2.00% above LIBOR.The revolving line of credit commitments terminate in March 2013.The Existing Term Loan and the New Term Loan are subject to amortization at 1% of their initial principal amount per annum commencing on March 31, 2008 with the remaining principal amount of the New Term Loan due in March 2014.The Charter Operating Credit Agreement also modified the quarterly consolidated leverage ratio to be less restrictive. In March 2007, CCO Holdings entered into a credit agreement (the “CCO Holdings Credit Agreement”) which consisted of a $350 million term loan facility (the “Term Facility”).The Term Facility matures in September 2014 (the “Maturity Date”).Borrowings under the CCO Holdings Credit Agreement bear interest at a variable interest rate based on either LIBOR or a base rate plus, in either case, an applicable margin.The applicable margin for LIBOR term loans is 2.50% above LIBOR.The CCO Holdings Credit Agreement is secured by the equity interests of Charter Operating, and all proceeds thereof. As part of the refinancing, the existing $350 million revolving/term credit facility was terminated.The refinancing resulted in a loss on extinguishment of debt of approximately $13 million for the nine months ended September 30, 2007, included in other income (expense), net on the Company’s condensed consolidated statements of operations. In April 2007, CCO Holdings redeemed $550 million of its senior floating rate notes due December 15, 2010.The redemption resulted in a loss on extinguishment of debt of approximately $19 million for the nine months ended September 30, 2007, included in other income (expense), net on the Company’s condensed consolidated statements of operations. 12 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) 7.Loans Payable-Related Party Loans payable-related party as of September 30, 2007 and December 31, 2006 consists of loans from Charter Holdco to the Company of $123 million and $3 million, respectively, from Charter Holdings to the Company of $0 and $105 million, and from CCH II to the Company of $209 million and $195 million, respectively.These loans bear interest at a rate of LIBOR plus 3.0% reset quarterly.These loans are subject to certain limitations and may be repaid with borrowings under the Company’s revolving credit facility. 8.Minority Interest Minority interest on the Company’s condensed consolidated balance sheets at September 30, 2007 and December 31, 2006 represents preferred membership interests in CC VIII, LLC (“CC VIII”), an indirect subsidiary of CCO Holdings, of $655 million and $641 million, respectively.This preferred interest is held by Mr. Allen, Charter’s Chairman and controlling shareholder, and CCH I.Minority interest in the accompanying condensed consolidated statements of operations includes the 2% accretion of the preferred membership interests plus approximately 18.6% of CC VIII’s income, net of accretion. 9. Comprehensive Income (Loss) The Company reports changes in the fair value of interest rate agreements designated as hedging the variability of cash flows associated with floating-rate debt obligations, that meet the effectiveness criteria of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, in accumulated other comprehensive income (loss).Comprehensive loss was $204 million for the three months ended September 30, 2007, and $226 million and $156 million for the nine months ended September 30, 2007 and 2006, respectively.Comprehensive income for the three months ended September 30, 2006 was $81 million. 10. Accounting for Derivative Instruments and Hedging Activities The Company uses interest rate derivative instruments, including but not limited to interest rate swap agreements and interest rate collar agreements (collectively referred to herein as interest rate agreements) to manage its interest costs and reduce the Company’s exposure to increases in floating interest rates.The Company’s policy is to manage its exposure to fluctuations in interest rates by maintaining a mix of fixed and variable rate debt within a targeted range.Using interest rate swap agreements, the Company has agreed to exchange, at specified intervals through 2013, the difference between fixed and variable interest amounts calculated by reference to agreed-upon notional principal amounts. The Company’s hedging policy does not permit it to hold or issue derivative instruments for trading purposes.The Company does, however, have certain interest rate derivative instruments that have been designated as cash flow hedging instruments.Such instruments effectively convert variable interest payments on certain debt instruments into fixed payments.For qualifying hedges, SFAS No. 133 allows derivative gains and losses to offset related results on hedged items in the consolidated statement of operations.The Company has formally documented, designated and assessed the effectiveness of transactions that receive hedge accounting.For each of the three months ended September 30, 2007 and 2006, other income (expense), net includes $0, and for the nine months ended September 30, 2007 and 2006, other income (expense), net includes $0 and gains of $2 million, respectively, which represent cash flow hedge ineffectiveness on interest rate hedge agreements.This ineffectiveness arises from differences between critical terms of the agreements and the related hedged obligations. Changes in the fair value of interest rate agreements that are designated as hedging instruments of the variability of cash flows associated with floating rate debt obligations, and that meet the effectiveness criteria of SFAS No. 133 are reported in accumulated other comprehensive income (loss).For the three months ended September 30, 2007 and 2006, losses of $73 million and $1 million, respectively, and for the nine months ended September 30, 2007 and 2006, losses of $25 million and $1 million, respectively, related to derivative instruments designated as cash flow hedges, were recorded in accumulated other comprehensive income (loss).The amounts are subsequently reclassified as an 13 CCO HOLDINGS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (dollars in millions, except where indicated) increase or decrease to interest expense in the same periods in which the related interest on the floating-rate debt obligations affects earnings (losses). Certain interest rate derivative instruments are not designated as hedges as they do not meet the effectiveness criteria specified by SFAS No. 133.However, management believes such instruments are closely correlated with the respective debt, thus managing associated risk.Interest rate derivative instruments not designated as hedges are marked to fair value, with the impact recorded as other income (expense) in the Company’s condensed consolidated statements of operations.For the three months ended September 30, 2007 and 2006, other income (expense), net, includes losses of $21 million and $3 million, respectively, and for the nine months ended September 30, 2007 and 2006, other income (expense), net includes losses of $16 million and gains of $6 million, respectively, resulting from interest rate derivative instruments not designated as hedges. As of
